Citation Nr: 1001776	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  02-21 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for endometriosis with uterine fibroids prior to 
January 8, 1997, and to an initial evaluation in excess of 30 
percent since then.

2.  Entitlement to an evaluation in excess of 10 percent for 
laparoscopy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to 
January 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas and Cleveland, Ohio.  
In a May 2002 rating decision, the Waco RO denied the 
Veteran's claim for an evaluation in excess of 10 percent for 
laparoscopy scar.  In a March 2004 rating decision, the Waco 
RO granted the Veteran a separate 30 percent evaluation for 
endometriosis with uterine fibroids effective April 22, 2002.  
The Veteran disagreed with this evaluation and the effective 
date, and, ultimately, in an August 2008 rating decision, the 
Cleveland RO assigned a 10 percent evaluation for 
endometriosis with uterine fibroids effective January 8, 
1997, and a 30 percent evaluation since then.  Because the 
maximum benefit was not granted, the issue of entitlement to 
a higher evaluation remains on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Jurisdiction of the Veteran's 
claims file now lies with the Cleveland RO.  

In October 1988 and February 2003 the Veteran was provided 
hearings before a Decision Review Officer (DRO).  Transcripts 
of the testimony offered at these hearings have been 
associated with the record.  

The Board also notes that the Veteran had perfected an appeal 
with respect to the issues of entitlement to service 
connection for right breast cancer, entitlement to an 
evaluation in excess of 40 percent for chronic lumbosacral 
strain and entitlement to an evaluation in excess of 20 
percent for strain, thoracic paraspinal muscles.  A November 
2008 report of contact indicates that she withdrew her appeal 
with respect to these claims; thus they are not before the 
Board.  

The Board notes that the Veteran initially requested a 
hearing before the Board.  In September 2009 she withdrew 
this request.  

The issue of entitlement to an evaluation in excess of 10 
percent for laparoscopy scar being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Veteran also appears to have raised a claim for a hernia 
secondary to her endometriosis with uterine fibroids.  This 
claim is REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to May 22, 1995, the Veteran's endometriosis with 
uterine fibroids was not manifested by marked displacement of 
the uterus and frequent or continuous menstrual disturbances.  

2.  From May 22, 1995, through October 6, 2003, the Veteran's 
endometriosis with uterine fibroids was not manifested by 
bowel or bladder symptoms.  

3.  Since October 7, 2003, the Veteran's endometriosis with 
uterine fibroids has manifested by lesions involving the 
bowel, pelvic pain and heavy, irregular bleeding, not 
controlled by treatment, and bowel symptoms.


CONCLUSIONS OF LAW

1.  Prior to May 22, 1995, the criteria for an evaluation in 
excess of 10 percent for endometriosis with uterine fibroids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.20, 4.116a, Diagnostic Code 7622 
(effective prior to May 22, 1995).

2.  From May 22, 1995, through October 6, 2003, the criteria 
for a 30 percent evaluation, but no greater, for 
endometriosis with uterine fibroids have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.116, 
Diagnostic Code 7629 (2009).

3.  Since October 7, 2003, the criteria for a maximum 50 
percent evaluation for endometriosis with uterine fibroids 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.321, 4.7, 4.14, 4.116, Diagnostic Code 7629 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With respect to the endometriosis with uterine fibroids 
claim, where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has 
not alleged any prejudice; thus that burden has not been met 
in this case.
The record also shows that VA has obtained the Veteran's 
service treatment records, VA records, private medical 
records, and obtained medical examinations as to the severity 
of her disabilities.  The examinations are thorough, and 
provide the information necessary to evaluate the Veteran's 
disability under the appropriate rating criteria.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  Separate rating codes identify the various 
disabilities. See 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the 
above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, an appeal from the initial assignment of a 
disability rating, as in this case, requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2009).

The ratings for gynecologic conditions were changed effective 
May 22, 1995. 60 Fed. Reg. 19851 (Apr. 21, 1995).  The Court 
has held in the past that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the Veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991). The "Karnas" rule has, however, since been 
limited to some degree by a decision of the United States 
Court of Appeals for the Federal Circuit as well as legal 
precedent of VA's General Counsel.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) and VAOPGCPREC 7- 03.  Now, 
the revised statutory or regulatory provisions may not be 
applied to any time period before the effective date of the 
change.  See also 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2003); VAOPGCPREC. 3-2000.

Under the old criteria in effect prior to May 22, 1995, the 
Veteran's endometriosis was rated by analogy to displacement 
of the uterus.  38 C.F.R. §§ 4.20, 4.117 Diagnosic Code 7622 
(1994).  A maximum 30 percent evaluation was provided under 
the old criteria for displacement of the uterus where the 
disability was severe and manifested by marked displacement 
and frequent or continuous menstrual disturbances.  Also, 
contemplated for lesser 10 percent evaluation under this code 
were adhesions and irregular menstruation.  Id.

The Board notes the presence of other diagnostic codes 
appearing in the old rating schedule pertaining to 
gynecological conditions.  As shown below, the Veteran's 
disability has predominately manifested by adhesions and 
irregular menstruation, criteria appearing in this diagnostic 
code.  Under these circumstances, no other diagnostic code 
appearing in the old rating schedule is arguably more 
applicable.  The assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

The new criteria provide a specific rating for endometriosis.  
A 10 percent evaluation is warranted for pelvic pain or 
irregular bleeding requiring continuous treatment for 
control.  A 30 percent rating is warranted for pelvic pain or 
heavy or irregular bleeding not controlled by treatment.  A 
maximum 50 percent evaluation requires lesions involving 
bowel or bladder confirmed by laparoscopy, pelvic pain or 
heavy or irregular bleeding not controlled by treatment, and 
bowel or bladder symptoms.  It should be noted that the 
regulation requires that the diagnosis of endometriosis must 
be substantiated by laparoscopy. 38 C.F.R. § 4.117, 
Diagnostic Code 7629 (2009).

Factual Background

Of record is a February 1987 report of VA examination.  This 
report documents normal female genitalia and that the Veteran 
had had 2 operations for removal of endometrial implants.  
The Veteran reported dysmenorrhea (difficult and painful 
menstruation).  See Stedman's Medical Dictionary 532 (26th 
ed. 1995).  A scar in the lower abdomen was noted.  Her skin 
was regarded as normal.  

A private gynecological report, documents that the Veteran 
presented as a new patient.  At this time, she complained of 
pain with intercourse, heavy bleeding, passing blood clots 
and vaginal discharge.  A history of surgery for 
endometriosis was noted and the Veteran had a well-healed 
scar related thereto.

A private medical record from the Seton Medical Center dated 
in June 1987 documents a preoperative diagnosis of pelvic 
pain and abnormal uterine bleeding.  A post-operative 
diagnosis of mild pelvic endometriosis was assessed.  
Pathology reports associated with this surgery document no 
malignancy.  An October 1987 note from this provider 
documents that the Veteran under went exploratory laparotomy, 
multiple myomectomy, resection of endometriosis and resection 
of adhesions. 

The associated operative report, dated October 14, 1987, 
documents a preoperative diagnosis of large posterior uterine 
fibroid, rule out endometriosis and a postoperative diagnosis 
of uterine fibroids, endometriosis and pelvic adhesions.  
Scarring on the left uterosacral ligament was noted with the 
colon adherent to that area.  It was noted in this report 
that the Veteran had her menstrual cycle every 28 days.  

In July 1988, the Veteran was once again afforded a VA 
examination.  She did not complain of any symptomatology 
related to her service-connected laparoscopy scar or 
endometriosis.

In October 1988, the Veteran testified before a Decision 
Review Officer.  At this hearing, she related that her 
laparoscopy scar caused her a lot of tenderness and pain when 
she would bump into something.  

In November 1988, she was again afforded a VA examination.  
At this time, she complained that the scar from her surgery 
was painful and tender.  A keloid scar of the lower abdomen 
was noted.  A history of pelvic endometriosis was noted, as 
was a history of laparoscopy in April 1984 and June 1987.  A 
history of laparotomy/myomectomy, with uterine suspension was 
noted as well. 

At the Veteran's request, VA obtained medical records from a 
Dr. A.C. related to treatment for endometriosis and uterine 
fibroids.  These treatment notes document a history of 
laparoscopy and laparotomy for myomectomy in 1987, as well as 
a Caesarean section in 1992.  It was noted that at that time 
the Veteran complained of menorrhagia.  A history of multiple 
fibroids in May 1997 was also noted, including after Depo-
Lupron therapy.  

A June 1997 private treatment note documents a complaint of 
pain with intercourse and 7 to 10 day menses, even when 
taking oral contraceptive pills.  A subsequent note dated in 
September 1997 documents a complaint of vaginal discharge and 
a complaint of hair loss with Lupron treatment.  

An admission report from the Seton Medical Center dated in 
January 1998 documents an impression of an irregular uterus 
and an assessment of uterine fibroids, with a plan to proceed 
with a myomectomy. The Veteran underwent a myomectomy, with a 
post and pre-operative diagnosis of uterine fibroids.  

An April 1998 family practice chart note from the Austin 
Regional Clinic documents a complaint of increased menstrual 
flow with menses occurring every 18 days.  An assessment of 
irregular menses with history of uterine fibroids was noted.  
The Veteran was advised to discuss the options of treating 
her menstrual irregularity with Dr. A.C. prior to having a 
tubal ligation.  The Veteran was scheduled to have a tubal 
ligation in May 1998 as she desired to quit using birth 
control.  The operative report associated with her tubal 
ligation notes dense pelvic adhesions, as well as bowel to 
uterine adhesions.

Of record is a July 2001 pelvic ultrasound report from the 
Austin Radiological Association.  This report notes a 
clinical history of status-post uterine myomectomies and left 
lower quadrant pain.  

In November 2001, the Veteran was seen at the Texas Oncology 
Center for treatment of breast cancer. Although endometriosis 
was not the subject of this treatment, the records associated 
with this treatment note no change in bowel habits, 
hematemisis or melena.  They also note no urinary tract 
symptomatology at this time. 

A treatment record from the Austin Regional Clinic documents 
a complaint of prolonged menstrual cycles.  Menorrhagia 
secondary to fibroids was assessed at this time.  

Of record is a statement from the Veteran, apparently 
submitted in December 2002. In this statement, she relates 
that she had had three laparoscopic surgeries due to her 
endometriosis and fibroids.  She related that she experienced 
heavy bleeding, blood clots, pelvic pain, and bad cramps on a 
daily basis.  She related that she had opted against having a 
hysterectomy because of her diagnosis of breast cancer.

In April 2002 the Veteran was provided a VA gynecological 
examination.  Although no claims file was available for 
review by the examiner, the Veteran provided a history of her 
endometriosis treatment and symptoms.  She related that after 
her discharge from service that she began to have problems 
with heavy bleeding, severe pain with menses and severe pain 
with intercourse.  She reported some relief with laparoscopy 
in November 1987, but that heavy bleeding reoccurred about a 
year thereafter.  Two subsequent laparoscopies were noted in 
1997 and 1999, each for ligation of a fallopian tube.  
Examination of the abdomen revealed the presence of a large 
midline incision with keloid formation and sensation of a 
small hernia at mid-incision.  Examination of the pelvis 
revealed external genitalia and introitus to be normal.  
Bartholin's urethra and Skene's glands were likewise normal, 
as was the vagina.  The cervix was parous and clean.  The 
uterus, however, was enlarged 10 to 12 weeks, very irregular 
and deviated to the left with possible fibroids palpated.  
The examiner assessed multiple surgical procedures for 
fibroids and endometriosis while in the military and 
afterwards, as well as an incisional hernia.  The Veteran was 
counseled that she needed surgical consultation for the 
possibility of an incisional hernia, which she declined.  

At the February 2003 DRO hearing, the Veteran related that 
her laparoscopy scar was tender all of the time.  She related 
that she had been informed that she may have a hernia, but 
complained mainly of tenderness to touch.  She also noted her 
history of endometriosis and fibroids.  She complained of 
severe menstrual cramps, with clotting, heavy menses and 
"really bad" pelvic pain.  She related that Depro-Lupron 
shots did not help with her treatment, and thus she opted to 
have surgery.  

On October 7, 2003, the Veteran was provided a VA 
gynecological examination by the same examiner that conducted 
the April 2002 examination.  The examiner noted that the 
claims file had been reviewed and the Veteran's history of 
surgeries.  At the time of the examination, the Veteran 
stated that her menstrual periods occurred every 24-26 days 
and lasted 6 to 8 days.  She related that on occasion, she 
had menstrual cycles that were 16 days apart and that during 
these menstrual cycles she passed large clots and lost lots 
of blood.  She also reported severe cramps during these 
episodes.  She also complained of severe pain with sexual 
intercourse and bouts of diarrhea and constipation for 
months, especially while on her menstrual period.  She also 
reported some stress urinary incontinence for which she had 
to wear protection.  

In January 2004 the Veteran was provided yet another VA 
gynecological examination.  In opening, the examiner noted 
that the claims file had been reviewed and noted the prior 
history of endometriosis, fibroids and related surgeries.  
The examiner related that at the present time, the Veteran 
was having active problems with both endometriosis and large 
uterine fibroids.  The examiner felt that there was not much 
of a question that the Veteran had had this symptomatology 
since her period of active service.  

In February 2004, the Veteran submitted a letter explaining 
the history of her endometriosis with uterine fibroids.  In 
this letter she relates that since her diagnosis of 
endometriosis in service that drug therapy had failed to 
control her heavy bleeding and endometriosis.  She further 
informed in this letter that due to the failure of drug 
therapy she had to have numerous surgical procedures.  She 
expressed her disagreement with the then assigned 10 percent 
evaluation, feeling that the evidence had been 
misinterpreted. 

An October 2004 VA gynecology consult note documents heavy 
periods lasting for 6-7 days.  At this time, the Veteran 
reported a history of endometriosis and treatment with Lupron 
and Danazole, which had failed, as well as surgical 
treatment.  She complained of abdominal pain that was mostly 
crampy, for which she took Motrin with adequate pain control.  
Also noted was the history of uterine fibroids and 
myomectomies, with the last occurring in 1998 with secondary 
anemia.  The Veteran reported having occasional heavy periods 
where she would need to change pads every 30 minutes.  She 
denied metrorrhagia.  There was a mid-line scar of the 
abdomen, which was soft and non-tender.  The vuvla and vagina 
were within normal limits.  The possibility of a hysterectomy 
was noted if her symptoms and anemia continued.  

A December 2004 VA gynecology clinic note documents a history 
of a large pelvic mass seen on MRI and on pelvic examination.  
At this time, the Veteran reported having two periods in the 
prior month and that her periods continued to be heavy.  The 
right and left ovaries appeared normal on ultrasound, but 
pelvic examination revealed a mobile, irregular central mass 
continuous with the uterus and consistent with fibroids.

A January 2005 VA gynecology clinic note documents a recent 
episode of metrorrhagia.  On examination the Veteran's uterus 
was 16 week size, midline and mobile.  Her cervix was 
slightly deviated to the left.  At this time, the Veteran was 
noted as strongly considering a hysterectomy.

In April 2005 the Veteran was again provided a VA 
gynecological examination.  The purpose of the examination 
was to determine the extent of her endometriosis and whether 
she suffered from lesions of the bowel or bladder.  At this 
time, the Veteran reported continuing heavy vaginal bleeding 
and cramping abdominal pain.  She was the currently being 
evaluated for a possible hysterectomy.  Her abdomen showed a 
midline vertical scar that was well-healed.  It was soft and 
non-tender.  Pelvic examination was remarkable for a 16 week 
midline mobile uterus with the cervix slightly deviated to 
the left.  Recent studies, including endometrial biopsy, 
showed secretory phase endometrium and a 12.2 cm. x 6.5 cm. 
pelvic mass that appeared to be a uterine fibroid.  

The examiner noted that from the Veteran's prior surgical 
evaluation that it was clear that she has had endometriosis 
involvement of her anterior peritoneum or bladder, but it was 
unclear if she had endometriosis directly involving her 
colon.  In terms of service connection for such adhesions, 
the examiner felt that due to her minimal symptoms that 
laparoscopy solely for confirming the presence of these 
adhesions would not be advised.  

In October 2006 the Veteran presented for a VA annual women's 
health evaluation.  At this time, the Veteran reported that 
it had been a while since she had her period.  She related 
that her most recent period had been painful and longer than 
the others.  She denied problems with urination.  She 
acknowledged that she needed a hysterectomy, but was afraid 
of the need for hormone replacement therapy.  

In December 2006 the Veteran presented for a pre-operative 
visit at VA for an abdominal hysterectomy for the indication 
of large uterine fibroids.  The records associated with this 
consultation document that the Veteran had over a 3 year 
history of heavy and irregular vaginal bleeding and pelvic 
pressure from a 16-plus-week-sized uterine fibroids.  The 
Veteran was noted as having her period every 21 to 31 days 
and bleed from between 6 and 8 days with clots.  A history of 
three prior myomectomies was noted, with a recent 
unsuccessful attempt at medical management with NSAIDs.  
Examination showed an 18 week sized irregular mass arising 
from the pelvis.  The cervix was without lesions and leftward 
deviated.  The uterus was enlarged and lobular, consistent 
with the known history of fibroids.  It measured 15.8 cm. x 
11.3 cm.  It displaced and compressed the adjacent 
structures.  An abdominal hysterectomy was planned for 
January 2007.  

Ultimately, in January 2007, the Veteran underwent a total 
abdominal hysterectomy and left salpingo-oophorectomy.  She 
tolerated the procedure well with notable findings of a 16-
size fibroid uterus with dense adhesive disease of the bowel 
to the uterus.  She was scheduled for a follow-up shortly 
after the surgery for staple removal.

In February 2008 the Veteran was admitted to the Mercy 
Hospital of Fairfield for complaints of abdominal pain and 
possible bowel obstruction.  The Veteran underwent resection 
of the bowel due to obstruction, apparently secondary to her 
history of surgeries.

Analysis

The Board notes that effective May 22, 1995, the rating 
schedule was amended to include a diagnostic code directly 
addressing endometriosis.  Resolving any doubt in the 
Veteran's favor, the Board finds that a 30 percent evaluation 
should be assigned as of this date through October 6, 2003, 
and a 50 percent evaluation since then.

A 30 percent evaluation is assigned, as noted above, for 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment.  At the time this regulation became effective, the 
record noted complaints of menstrual symptomatology, 
particularly occasional heavy and irregular bleeding.  See 
e.g. June 1987 Seton Medical Center note.  Moreover, the 
Veteran has described having had pelvic pain and 
heavy/irregular bleeding.  She is competent to relate this 
type of symptomatology, which is observable by a layperson.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As 
for control with treatment, the record shows that various 
non-surgical therapies were unsuccessful and that the Veteran 
had a history of surgeries related to this disability, with 
continuing symptomatology.  Accordingly, as the evidence 
establishes that at the time this regulation became effective 
that the Veteran had pelvic pain and heavy/irregular bleeding 
not controlled by treatment, a 30 percent evaluation is 
granted effective May 22, 1995.  

In order to substantiate a higher evaluation, the maximum 50 
percent, the evidence would have to show lesions involving 
bowel or bladder, pelvic pain or heavy irregular bleeding, 
not controlled by treatment and bowel or bladder symptoms.  
The Board notes that as of the time the new regulations 
became effective that the evidence noted scarring of the 
uterosacral ligament with the colon adherent to that area.  
See October 1987 operative report.  Nevertheless, no evidence 
of any bowel symptoms appears until October 7, 2003, when the 
Veteran complained of bouts of diarrhea and constipation for 
months, especially when she had her period.  Accordingly, 
effective October 7, 2003, a maximum 50 percent evaluation is 
warranted as this date marks the earliest clinical evidence 
of bowel symptoms associated with endometriosis.  

Having addressed the new criteria and assigned an effective 
date earlier than that previously assigned, the Board will 
now address evaluation under the old criteria prior to May 
22, 1995.  Under the old criteria, the Veteran has been 
assigned a 10 percent evaluation.  A maximum 30 percent 
evaluation requires marked displacement of the uterus and 
frequent or continuous menstrual disturbances.  With 
reference to the history outlined above, prior to May 22, 
1995, there appears no evidence of marked displacement of the 
uterus or frequent or continuous menstrual disturbances.  
Prior to this time, the Veteran's disability was mainly 
manifested by pelvic pain and adhesions.  Although 
dysmenorrhea was noted in February 1987 and menorrhagia was 
noted in 1992, these appear to be isolated instances as there 
are numerous occasions during that period in which the 
Veteran underwent evaluation related to her endometriosis in 
which she did not report any menstruation problems.  
Accordingly, prior to May 22, 1995, an evaluation in excess 
of 10 percent is not warranted.  

As to the period on and after May 22, 1995, the Board notes 
that a 30 percent was already assigned above under newer 
criteria of Diagnostic Code 7629.  As 30 percent was the 
maximum rating available under Diagnostic Code 7622, a higher 
rating is not available under that code.  Furthermore, 
separate disabilities ratings under these codes would 
constitute pyramiding, in violation of 38 C.F.R. § 4.14 
(2009).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology; thus, her disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for endometriosis with uterine fibroids prior to May 22, 
1995, is denied.

Entitlement to an evaluation of 30 percent, but no greater, 
for endometriosis with uterine fibroids is granted effective 
May 22, 1995, through October 6, 2003, subject to the laws 
and regulations governing the award of monetary benefits.

Entitlement to an evaluation of 50 percent, but no greater, 
for endometriosis with uterine fibroids is granted effective 
October 7, 2003, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

The Board notes the Veteran's history of several surgeries 
related to her endometriosis with fibroids.  Her last VA 
gynecological examination was performed in April 2005, which 
noted a well-healed, soft, non-tender midline vertical scar.  
In January 2007, the Veteran underwent an abdominal 
hysterectomy due to her endometriosis with fibroids, which 
involved further surgery to the abdomen with the placement of 
surgical staples.  Given this history or subsequent surgery, 
it appears that the Veteran's laparoscopy scar may have 
increased in severity.  When it is indicated that the 
severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); 
see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Because the record 
indicates that the severity of the symptomatology associated 
with the Veteran's laparoscopy scar may have increased in 
severity, remand for a VA examination is necessary.

Moreover, the Board notes that prior VA examinations 
pertaining to the scars were in adequate.  The rating 
criteria pertaining to scars other than the head, face or 
neck, provide for evaluation of scars based upon numerous 
manifestations, including their size, depth, whether they 
cause limitation of motion or function, as well as 
instability and pain.  See 38 C.F.R. §§ 4.118, Diagnostic 
Codes 7801-7805.  The prior examination reports do not 
adequately address these criteria, particularly the size of 
any scaring.  Upon remand, all scars associated with the 
Veteran's endometriosis with uterine fibroids should be 
evaluated under these criteria.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA dermatologic examination to ascertain 
the extent and severity of her service-
connected scars.  All required tests 
should be performed.  In accordance with 
the latest Automated Medical Information 
Exchange (AMIE) worksheet for 
dermatological disorders, the examiner is 
to provide a detailed review of the 
history, current complaints, and the 
nature and extent of the Veteran's 
service-connected scars, particularly the 
scars associated with her numerous 
laparoscopies and hysterectomy.  All 
applicable diagnoses must be fully set 
forth.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  
The examiner is also asked to elicit a 
complete history directly from the Veteran 
regarding these scars.  

2.  After the above development has been 
completed to the extent possible, as well 
as any additional development deemed 
necessary as a result of the development 
requested in this remand, the claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the Veteran and her representative and 
allow adequate time for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


